DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, a more descriptive title could be, “DISPLAY DEVICE WITH CIRCUIT FILM COUPLED TO LATERAL SURFACE OF BASE SUBSTRATE”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 8- 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al. (US 2019/0206784 A1; hereinafter, “Oh”).
Regarding claims 1-5 and 8-15:
	re claim 1,  Oh discloses a display device (in Fig. 6), comprising:
a display module comprising a first base substrate 100 [0061] and a pad  DL-P [0087] on a top surface of the first base substrate;
a circuit film DCB [0081] coupled to a lateral surface of the first base substrate 100, the circuit film comprising a contact pad DPD [0091] spaced apart from the pad DL-P; and
a conductive member SP1 [0095] on the top surface of the first base substrate 100 and in contact with the pad DL-P and the contact pad DPD;
re claim 2, the display device of claim 1, wherein the conductive member SP1 is in contact with a lateral surface of the contact pad DPD (Fig. 6), the lateral surface of the contact pad DPD facing the lateral surface of the first base substrate 100;
re claim 3, the display device of claim 2, wherein the contact pad DPD protrudes upwards beyond the top surface of the first base substrate 100 (Fig. 6);
re claim 4, the display device of claim 1, wherein the conductive member SP1 is in contact with a top surface of the contact pad DL-P (Fig. 6);
re claim 5, the display device of claim 4, wherein [a bottom surface of] the contact pad DPD is below a top surface of the pad DL-P (Fig. 6);
re claim 8, the display device of claim 1, further comprising a plurality of partitions (DL1-DLm in Fig. 2 and [0064]) that are spaced apart from each other across the pad [direction], wherein, when viewed in a plan view (Fig. 2), the plurality of partitions does not overlap the conductive member (in Fig. 2, the conductive member SP1 would be between the main circuit board “PB” and the display panel “DP”);
re claim 9, the display device of claim 1, further comprising an adhesive member AF (Fig. 6 and [0096]) coupling the contact pad DPD to the lateral surface of the first base substrate 100;
	re claim 10, the display device of claim 9, further comprising: 
a second base substrate 200 below the first base substrate 100 (Note: the term “below” is relative to a chosen point of reference; accordingly, when Fig. 6 is inverted, substrate 200 is below substrate 100); and 
a sealing member SB (Fig. 6 and [0112]) between the first base substrate 100 and the second base substrate 200, wherein a lateral surface of the sealing member SB and a lateral surface of the second base substrate 200 are [indirectly] coupled to the adhesive member AF (Fig. 6);
re claim 11, the display device of claim 9, further comprising: 
a second base substrate 200 on the first base substrate 100 (Fig. 6); and
a sealing member SB between the first base substrate 100 and the second base substrate 100, wherein the [left side of] first base substrate 100 (as viewed in Fig. 6) protrudes beyond a lateral surface [on the right side of Fig. 6) of the second base substrate 200;
re claim 12, the display device of claim 11, wherein the conductive member SP1 (Fig. 6) is in contact with a lateral surface of the sealing member SB;
re claim 13, the display device of claim 9, wherein a width in a first direction (horizontal direction as viewed in Fig. 6) of the adhesive member AF is less than a width in the first direction of the contact pad DPD (i.e., in Fig. 6, a width of “AF” located between DPD and SP1 is less than a width of “DPD”);
re claim 14, the display device of claim 9, wherein, when viewed in a plan view, the conductive member SP1 overlaps the pad DL-P, the first base substrate 100, and the adhesive member AF (i.e., if Fig. 6 is viewed from the top, portions of SP1 overlap DL-P, 100 and AF); and
re claim 15, the display device of claim 1, wherein a thickness of the first base substrate 100 (in a vertical direction in Fig. 6) is less than a width of the contact pad DPD, the width of the contact pad being in a direction parallel to a thickness direction of the first base substrate 100 (i.e., in Fig. 6, the length of “DPD” in the vertical direction is larger than the length of “100” in the same vertical direction).
Therefore, Oh anticipates claims 1-5 and 8-15.

Regarding claims 16-20:
	re claim 16,  Oh discloses a display device (in Fig. 6), comprising:
a display device comprising:
a display module comprising a substrate 100 and a pad DL-P on a top surface of the substrate; 
a circuit film DCB coupled to a lateral surface of the display module, the circuit film comprising a contact pad DPD; 
an adhesive member AF coupled to the contact pad DPD and the lateral surface of the display module; and 
a conductive member SP1 electrically connecting the pad DL-P to the contact pad DPD, wherein the conductive member SP1 is on the pad DL-P, the substrate 100, and the adhesive member AF;
re claim 17, the display device of claim 16, wherein the contact pad DPD protrudes upwards beyond the top surface of the substrate 100 (Fig. 6), and the conductive member SP1 is in contact with a top surface of the pad Dl-P and a lateral surface of the contact pad DPD (Note: “contact” includes a “direct contact” or and “indirect contact”);
re claim 18, the display device of claim 16, wherein [a bottom part of] the circuit film DCB (Fig. 6) is below a top surface of the pad DL-P, and the conductive member SP1 is in contact with the top surface of the pad DL-P and a top surface of the contact pad DPD;
re claim 19, the display device of claim 16, wherein a thickness of the substrate 100 is less than a width of the contact pad DBD, the width of the contact pad being in a direction parallel to a thickness direction of the substrate (i.e., in Fig. 6, the length of “DPD” in the vertical direction is larger than the length of “100” in the same vertical direction); and
re claim 20, the display device of claim 19, wherein the width of the contact pad DPD is greater than a width of the adhesive member AF (Fig. 6), the width of the adhesive member being in the direction parallel to the thickness direction of the substrate (i.e., in Fig. 6, a width of “AF” located between DPD and SP1 is less than a width of “DPD”).
Therefore, Oh anticipates claims 16-20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Ye et al. (US 2019/0049771 A1; hereinafter, “Ye”).


Regarding claims 6 and 7:
	Oh does not disclose the first base substrate 100 has a chamfered surface; accordingly, Oh does not disclose the limitations in the current claims.
	Ye teaches, in a display device similar to that of Oh, a first base substrate 100 (Fig. 5A) has a chamfered at a corner between a top surface and a lateral surface.
	It would have been obvious to one of ordinary skill in the art to modify Oh by incorporating a chamfered corner, as taught by Ye, because the modification could allow more surface area and an angled corner that could provide a more robust pad adhesion in comparison to the sharp corner in Oh’s first base substrate 100.  With regard to claim 7, when Oh is modified by incorporating a chamfered substrate, then the conductive member SP1 (see Oh, Fig. 6) will be in contacted with the chamfered surface.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   The references listed on the attached PTO-892 generally disclose display modules with circuit film/board coupled to a lateral surface of a base substrate in a manner having some similarities to that of the current invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903. The examiner can normally be reached M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892